Opinion issued April 10, 2014




                                       In The

                               Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00183-CV
                            ———————————
                         SHELBY WEBSTER, Appellant
                                         V.
    CARLTON JENSEN, DAWN JENSEN, HOLLY HACKNEY, TODD
            HACKNEY AND KYLE JENSEN, Appellees


                    On Appeal from the 387th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 10-DCV-182487


                          MEMORANDUM OPINION

      On March 24, 2014, Appellant, Shelby Webster, has filed a motion to

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion has issued and

more than 10 days have passed and no party has responded to the motion. See

TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland and Brown.




                                        2